COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-438-CV



CITY OF RICHLAND HILLS, TEXAS
 
APPELLANT



V.



RUTH E. HAYNES AND VIOLA GELVIN
	APPELLEES



----------

FROM THE 153RD  DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “Agreed Motion To Dismiss Appeal.”  It is the court’s opinion that the motion should be granted.  Accordingly, without regard to the merits, we vacate the trial court’s judgment and remand the case to the trial court for rendition of a judgment in accordance with the parties’ settlement agreement.  
See
 
Tex. R. App. P.
 42.1(a)(2)(b), 43.2(f); 
Innovative Office Sys., Inc. v. Johnson
, 911 S.W.2d 387, 388 (Tex. 1995).



Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.



PER CURIAM

PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.  



DELIVERED:  February 26, 2009  

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.